PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/179,742
Filing Date: 2 Nov 2018
Appellant(s): LANG et al.



__________________
Stephen A. Merrill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant asserts that Dua, Huffa, and Cournoyer do not disclose that only synthetic monofilament from the synthetic monofilament layer is disposed across the plurality of first and second apertures. Additionally, arguing that Cournoyer does not discuss any kind of yarn disposed across apertures and Cournoyer's figures merely show varying a knitting pattern of yarn to form holes in Cournoyer's fabric. Also, that Cournoyer’s figures are just schematics and do not show how the apertures are defined in the actual resulting fabric; asserting that the annotated Figure proposed by the Office shows the lateral boundaries wider than the aperture would be because the knitting structure would pull the wales towards each other, and that one of ordinary skill in the art would not have considered the yarn at course 6 or the area below to be a part of the aperture. 
Examiner respectfully disagrees and notes that Appellant appears to not understand the disclosure of Cournoyer, which clearly discloses that the hole is formed in the face layer of the knit material to reveal back layer behind it; as seen in Fig.4 at B-E one can clearly see that the stitch in the face layer creates an aperture that reveals 

    PNG
    media_image2.png
    530
    325
    media_image2.png
    Greyscale


2.	Appellant asserts Cournoyer’s teachings would not have led to monofilament disposed across the apertures as there is no disclosure in Cournoyer of forming a hole in one layer to reveal the layer behind that layer. Further arguing, the other alleged yarns that are revealed by Cournoyer’s aperture under the Office’s interpretation are actually part of the same knit layer in which the aperture is formed; citing Appellant’s own annotated Figure which alleges relevant yarns that are from the weft-knitted yarn layer which is not the monofilament layer as claimed. Appellant also alleges the yarns transition back and forth between both layer as defined by Examiner, and the gray area 
Examiner respectfully disagrees and notes that it is clear from Appellant’s assertions that they do not have a grasp on the structure of a double knit fabric. Appellant’s argument that the aperture as defined by Examiner includes the yarns highlighted in Appellant’s annotated Figure on Page 12 of the Appeal Brief is absolutely false, and misleading. The aperture defined by the Office Action did not include such yarns as part of the aperture, further, Cournoyer clearly states in the Abstract that the fabric being disclosed is a double knit fabric. Double knit fabric is well understood in the knitting art to be a two layer knit material and, when a tuck stitch is made in the way Cournoyer discloses in Col.4, lines 50-60 & Col.5, lines 29-49, it creates an aperture through one layer of the two layer knit material. While Appellant attempts to show that the yarn of Cournoyer transitions back and forth between both layers, this is not persuasive as Cournoyer is only showing the use of one yarn being used for the entire material. One of ordinary skill in the art, with a grasp of the structure of a double knit material, would recognize that when Cournoyer is in combination with modified Dua, the yarns of the two layers of the double knit are different, and disclose the structure claimed. Appellant disregards the basic structure of commonly known double knit fabric. It is further noted that one of ordinary skill in the art would readily acknowledge that Appellant’s own Specification and Drawings are disclosing a double knit fabric, however, Appellant’s written disclosure is notably broad and not specifically naming the type of knit fabric being made in their own invention. A double knit fabric reads on 


3.	Appellant asserts neither Dua, Huffa, nor Cournoyer disclose or even suggest using a monofilament layer to "reduce the stretchability" of a fabric as claimed; to the extent that the Office is arguing that this element is inherently met by the alleged monofilament, the Office has not met its burden of providing an explanation of how the alleged monofilament meets this configuration.
Examiner respectfully disagrees. The Office Action clearly stated that, when in combination, modified Dua and Cournoyer teach wherein the synthetic monofilament layer is disposed across the plurality of first apertures and the plurality of second apertures and, the synthetic monofilament layer is configured to reduce the stretchability of the weft-knitted yarn layer at the plurality of first apertures and the plurality of second apertures (i.e. the monofilament layer of modified Dua spans behind the apertures, backing the apertures so that they cannot stretch past a certain point). Such an explanation did not rely on inherency, but clearly detailed how the monofilament is “configured” to reduce the stretchability of the weft-knitted yarn layer at the plurality of first apertures and the plurality of second apertures. It is further noted that Appellant provides no further claimed explanation of how the monofilament is “configured” to provide the function other than by its very presence, which is obviously taught by the prior art. For all of these reasons, Appellant’s arguments are not found persuasive and the rejection should be upheld by the Board. 

4.	Appellant asserts the Examiner failed to provide an adequate rationale for combining Cournoyer with Dua and Huffa. First, the proposed combination does not assist with controlling body heat or keeping a user’s foot comfortable. The Examiner alleges that Dua discloses the claimed apertures, but the Examiner fails to explain how the alleged apertures of Dua provide improved comfort or control of body heat after being modified by the teachings of Cournoyer. Indeed, it is counterintuitive to have any type of thread disposed across Dua’s apertures if the reason for making that modification is assisting with controlling body heat or keeping a user’s foot comfortable because such a modification would reduce airflow through that aperture. Second, adding monofilament to stabilize the apertures is not a valid rationale. None of the references disclose or even suggest using monofilament to span apertures to stabilize the fabric around the apertures. And a person of ordinary skill would not have thought to use monofilament in this manner absent hindsight. Absent the hindsight application of the disclosure of the present application, this motivation is not valid. Third, with respect to debris, there is no evidence that this would be a recognized problem with the apertures in Dua, or that Cournoyer’s holes would be an improvement over Dua’s apertures. Indeed, Dua discloses apertures but does not discuss any need to prevent debris from entering the apertures, making it less likely that this is a valid problem requiring a solution. The Office also states that the “claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.” But the Office does not even identify the market forces or design 
Examiner respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Cournoyer with Dua and Huffa would absolutely have provided a knit material “that not only assists with controlling body heat, keeping a user’s foot comfortable while wearing the footwear, but also provides a durable knit upper by stabilizing the aperture such that it does not deform from its desired shape and does not allow for debris to freely enter the shoe when the footwear is being worn”. The Office did not suggest that a thread disposed across Dua’s apertures enhanced or increased the fabric’s ability to control body heat, but merely pointed out that the knit material would continue to be capable of assisting with controlling body heat which, in fact, keeps a user’s foot comfortable (i.e. cool, moisture free, etc.) while wearing the footwear. Further, Appellant’s argument that adding monofilament to stabilize the apertures is not a valid rationale is not found persuasive as the very nature of the structure would, in fact, provide stability to the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The conclusion of obviousness of “provides a durable knit upper by stabilizing the aperture such that it does not deform from its desired shape”, takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, as the result of the yarn/monofilament stabilizing the aperture would have been readily apparent to one of ordinary skill in the art. Additionally, Appellant’s argument that it would not have been obvious to combine Cournoyer with Dua and Huffa to prevent debris from entering the footwear because this is not a problem that was recognized by Dua, is not found persuasive as the motivation to combine references does not have to stem directly from the references, but must only be based in reasoning apparent to one of ordinary skill in the art; the combination would produce a structure that prevents debris from entering the footwear and such a result would indeed be apparent to one of ordinary skill in the art. Lastly, Appellant’s argument that the Office does not even identify the market forces or design incentives that are relevant, much less support them with any evidence, is not persuasive. In light of the prior art of Dua’s double knit fabric and Cournoyer’s double knit fabric with apertures 

5.	Appellant asserts it would not have been obvious to combine Dua and Huffa. Stating there is no basis for the Office's assertion that Huffa’s monofilament yarn would impart the desired variety of physical properties, as Huffa never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Huffa indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Appellant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Huffa do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Indeed, both of the Office's obviousness rationales appear to be driven by impermissible hindsight because the Office does not provide any reason why one of ordinary skill in the art would have used Huffa's monofilament in the way claimed.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731       
                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),